Citation Nr: 1721010	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee degenerative joint disease (DJD).

2.  Entitlement to a rating in excess of 20 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1979 to March 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that continued a (single) 20 percent rating for right knee DJD.  An interim April 2008 rating decision granted an increase to a (single) 30 percent rating.  An interim September 2009 rating decision determined the underlying right knee disability was more properly compensated with separate 20 percent ratings (each) for DJD and instability.  These matters were previously before the Board in April 2016, when another Veterans Law Judge (VLJ) remanded the matters for initial RO consideration of newly submitted evidence (per the Veteran's request); they have been reassigned to the undersigned.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay inherent in this remand, comprehensive review of the record reveals that additional development is necessary prior to appellate review of the Veteran's claims.

The Veteran has received a number of VA examinations.  However, those examinations produced conflicting results.  For example, on March 2008 VA examination, the Veteran reported no flare-ups and the examination revealed pain-free range of motion from 90 to 20 after repetitive use, meniscus surgically absent, and no instability or locking.  The examiner opined that the right knee disabilities prevent activities such as chores and recreation; have a severe effect on shopping and bathing; and have a moderate impact on activities such as feeding, toileting, dressing, and grooming.  The examiner reported that the Veteran uses a wheelchair.

On April 2009 VA examination the Veteran reported moderate weekly flare-ups lasting 1-2 days and the examination revealed pain-free range of motion from 90 to 15 after repetitive use, locking related to meniscus abnormality and moderate medial/lateral instability.  The examiner opined that the right knee disabilities would have prevent chores and sports only; have a severe effect on shopping, exercise, bathing, dressing, toileting, and grooming; have a moderate impact on driving, recreation, and travel; and have no impact on feeding.  The examiner reported that the Veteran uses a wheelchair or crutch.

On March 2013 VA examination the Veteran denied flare-ups and the examination revealed pain-free range of motion from 0 to 30; repetitive use testing was not possible due to pain.  The examiner reported mild anterior instability; posterior, medial, and lateral stability were normal.  The examiner noted locking related to meniscus tear, but also said there were no residual signs of meniscectomy.  The examiner reported that the Veteran uses a brace or cane, but not a wheelchair.

On December 2015 VA examination, the Veteran's range of motion was measured as 0 to 95, with no additional loss after repetitive use.

It is not clear from the record whether the varying results on VA examination with respect to range of motion, locking, instability, flare-ups, and functional impacts reflect improvement in the Veteran's service-connected right knee disabilities, represent periods of waxing and waning symptoms, or indicate that the examiners are in disagreement as to what impairments are related to the Veteran's service-connected right knee disabilities (as opposed to his non-service-connected disabilities, such as left leg amputation.)  

Additionally, it is not clear whether the Veteran has additional symptoms related solely to meniscectomy and, if so, whether such condition is related to the service-connected disabilities and, potentially, grounds for a separate rating under Codes 5258 or 5259.  Furthermore, several examiners reported the Veteran's report of frequent subluxation, but found no evidence of subluxation on examination and did explain the significance of their findings (i.e., whether the Veteran's lay reports were medically accurate).  

Remand is required for a VA examination that considers the Veteran's right knee disabilities throughout the appeal period, addresses the lay contentions with respect to symptoms and functional impairment, and reconciles the findings on prior examination.

In addition, an October 2009 VA treatment record notes that the Veteran cannot stand very long due to his service-connected knee disabilities and cannot sit very long due to his service-connected back disability.  This suggests that he may have additional impairment (due to the interaction of those two service-connected disabilities) beyond that contemplated by the schedular ratings assigned; referral for extraschedular consideration is warranted.
  
Finally, the Board notes that the Veteran appears to be receiving on-going treatment for his service-connected right knee disabilities.  Records of such treatment are clearly pertinent (and may be critical) evidence in a claim for increase and must be obtained on remand.  The Board notes that records of VA treatment are constructively of record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the record all records of VA evaluations and treatment the Veteran has received for his service-connected right knee disabilities (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2. After the record is determined to be complete, the AOJ should schedule the Veteran for examination by an orthopedist to determine the nature and severity of his service-connected right knee disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to each disability, to specifically include any functional impairment due to meniscus abnormality, instability, subluxation, limitation of flexion, and limitation of extension. 

The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).  The examiner is also asked to respond to the Veteran's lay reports of symptomatology (e.g., locking, subluxation, falls) and opine as to whether such reports are consistent with the clinical evidence of record.

In responding, the examiner is asked to carefully review the record, to include reports of prior examinations and VA and private treatment records, and address any discrepancies in the nature and severity of impairment found on prior VA examinations (e.g., range of motion, locking/meniscus abnormality, instability, and functional impairment).  If there are orthopedic symptoms present which are unrelated to the service-connected right knee disabilities (and unrelated to his military service), the examiner should attempt to differentiate the symptomatology due to the service-connected disability from that due to the non-service-connected condition(s) (e.g., left leg amputation) or to other service-connected conditions (e.g., back disability).  If this is not feasible, that should be so stated, with an explanation provided.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  After the above development is completed, the AOJ should refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for right knee disabilities in accordance with the provisions of 38 C.F.R. § 3.321(b).  The AOJ should include a full statement of all factors having a bearing on the issue.

4. The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




